IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00055-CR

RICHARD CARROLL SEGREST,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F46344


                          MEMORANDUM OPINION


       Richard Carroll Segrest was convicted of aggravated assault with a deadly

weapon, enhanced, and sentenced to 75 years in prison. See TEX. PENAL CODE ANN. §

22.02(a)(2) (West Supp. 2013). Segrest wielded a knife and slashed at a man who lived

across the street from Segrest. Because the trial court did not err in denying Segrest’s

motion to suppress or in admitting the deputy’s in-car DVD, the trial court’s judgment

is affirmed.
MOTION TO SUPPRESS

        By his first and second issues, Segrest contends that the trial court erred in

denying Segrest’s First Amended Motion to Suppress because the State elicited

incriminating statements from Segrest during a custodial interrogation in violation of

his statutory and constitutional right to remain silent and because Segrest’s home was

searched without a warrant.

Background

        Johnson County Sheriff’s deputies were called to a house across the street from

Segrest regarding a complaint that Segrest had threatened the homeowner with a knife.

After making contact with the homeowner and learning that Segrest had slashed at him

with a knife and threatened to kill him, deputies approached Segrest’s home with guns

drawn and ordered him to come out and talk with them. 1 When Segrest emerged from

the home, he was ordered to get his hands up and was placed in handcuffs. Segrest was

then informed that he was not being arrested but detained pursuant to an investigation.

Next, Deputy Englert asked Segrest where the knife was. Segrest responded that it was

in the house. When asked whether Englert could go in the house and get the knife,

Segrest offered to go back inside to get it for the deputy. But because Segrest was




1Only the audio of the encounter was captured on Englert’s in-car camera because the camera was not
pointed at Segrest’s home.

Segrest v. State                                                                            Page 2
handcuffed, Englert asked if he could enter the house with Segrest and retrieve it.

Segrest agreed.

Standard of Review

        We evaluate a trial court's ruling on a motion to suppress under a bifurcated

standard of review. Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005). The trial

judge is the sole trier of fact and judge of the weight and credibility of the evidence and

testimony. Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007). Accordingly, we

give almost total deference to the trial court's determination of historical facts if

supported by the record. Ford, 158 S.W.3d at 493. But we review de novo the trial

court's application of the law to those facts. Id. We give the prevailing party "the

strongest legitimate view of the evidence and all reasonable inferences that may be

drawn from that evidence." State v. Castleberry, 332 S.W.3d 460, 465 (Tex. Crim. App.

2011). We must uphold the trial court's ruling if it is supported by the record and

correct under any theory of law applicable to the case. State v. Stevens, 235 S.W.3d 736,

740 (Tex. Crim. App. 2007).

Statements

        Unwarned statements obtained as a result of custodial interrogation may not be

used as evidence by the State in a criminal proceeding during its case-in-chief. Herrera

v. State, 241 S.W.3d 520, 525 (Tex. Crim. App. 2007). But, statutory or Miranda warnings

are required only when the statement stems from custodial interrogation. See id., at 526.


Segrest v. State                                                                     Page 3
The United States Supreme Court has defined "custodial interrogation" as "questioning

initiated by law enforcement officers after a person has been taken into custody or

otherwise deprived of his freedom of action in any significant way." Miranda v. Ariz.,

384 U.S. 436, 444, 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966). The Court of Criminal Appeals'

construction of "custody" for purposes of the statute, Article 38.22 of the Texas Code of

Criminal Procedure, is consistent with the meaning of "custody" for purposes of

Miranda. Herrera, 241 S.W.3d at 526. We apply a "reasonable person" standard—a

person is in “custody” only if, under the circumstances, a reasonable person would

believe that his freedom of movement was restrained to the degree associated with a

formal arrest. Id. at 525. Our inquiry also includes an examination of all of the objective

circumstances surrounding the questioning. Id.

        The State contends that Segrest was detained pursuant to an investigation but

not in custody; thus, Segrest did not need to be warned prior to being asked about the

location of the knife.

        A police officer may stop and briefly detain a person reasonably suspected of

criminal activity in the absence of probable cause to arrest the person. Terry v. Ohio, 392
U.S. 1, 22; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968); Balentine v. State, 71 S.W.3d 763, 771

(Tex. Crim. App. 2002). The officer may use such force as is reasonably necessary to

effect the goal of the stop: investigation, maintenance of the status quo, or officer safety.

Balentine, 71 S.W.3d at 771; Rhodes v. State, 945 S.W.2d 115, 117 (Tex. Crim. App.). There


Segrest v. State                                                                       Page 4
is no bright-line test providing that mere handcuffing is always the equivalent of an

arrest. Balentine, 71 S.W.3d at 771.

          Although Segrest was handcuffed immediately, Segrest was told that he was not

under arrest but was being detained for investigative purposes. Englert testified at the

motion to suppress hearing that he handcuffed Segrest for officer safety because a knife

was allegedly used in the commission of the offense. After Segrest admitted to pulling

out a knife and threatening the homeowner,2 and after Englert verified with another

witness that Segrest threatened the homeowner with the knife, Segrest was arrested.

          After reviewing all the objective facts and circumstances using the reasonable

person standard, we agree that Segrest was not under formal custodial arrest; and thus,

Segrest was not required to be given his constitutional and statutory warnings before

being asked about the location of the knife.

Search

          The State also contends that Segrest gave his consent to the search of his home

for the knife.

          As a general rule, searches conducted without a warrant are deemed

unreasonable unless the situation presents an exception to the warrant requirement.

Hubert v. State, 312 S.W.3d 554, 560 (Tex. Crim. App. 2010). One such exception arises

when a person voluntarily consents to a search. Maxwell v. State, 73 S.W.3d 278, 281


2   Segrest was given his constitutional and statutory warnings prior to making this admission.

Segrest v. State                                                                                  Page 5
(Tex. Crim. App. 2002). The validity of consent to search is a question of fact to be

determined from all the circumstances. Carmouche v. State, 10 S.W.3d 323, 331 (Tex.

Crim. App. 2000); see also Schneckloth v. Bustamonte, 412 U.S. 218, 248-49, 93 S. Ct. 2041,

2059, 36 L. Ed. 2d 854 (1973). To be valid, consent to search must be positive and

unequivocal and must not be the product of duress or coercion, either express or

implied. Carmouche, 10 S.W.3d at 331. Voluntariness of consent is determined by

looking at the totality of all the surrounding circumstances—both the characteristics of

the accused and the details of the interrogation. Reasor v. State, 12 S.W.3d 813, 818 (Tex.

Crim. App. 2000).

        Although ordered out of his house and placed in handcuffs while the deputies

investigated the alleged offense, Segrest was asked where the knife was and then

whether Englert could go in the house to get it. After reviewing the totality of the

surrounding circumstances, we agree that Segrest voluntarily consented to the entry of

his house to retrieve the knife.

        Accordingly, Segrest’s first and second issues are overruled.

ADMISSION OF EVIDENCE

        By his third and final issue, Segrest complains that the trial court erred in

admitting State’s Exhibit No. 1, a DVD from Deputy Englert’s in-car camera, which

contained alleged incriminating statements by Segrest, inadmissible hearsay statements,

and references to extraneous offenses regarding Segrest. On appeal, Segrest specifically


Segrest v. State                                                                     Page 6
points out ten segments of the DVD which are objectionable to him. At trial, however,

Segrest did not specifically point out which segments were objectionable. He informed

the trial court that the DVD contained hearsay statements, such as conversations

between law enforcement officers and conversations between officers and witnesses,

and references to extraneous offenses. When the State agreed that some of the items

needed to be redacted and showed the trial court an email which contained segments

which the State thought should be muted at trial, Segrest replied that his problem was

with additional portions not identified in the email.

        On this record, we hold that appellant's trial objection was insufficient to

preserve any error in the admission of any portion of the DVD because the objection did

not specifically point out which portions of the DVD were objected to as inadmissible.

Whitaker v. State, 286 S.W.3d 355, 369 (Tex. Crim. App. 2009).         While it might be

conceded that Segrest’s objection sufficiently stated the grounds for the objection, it did

not specifically identify what portion of the DVD to which the stated objection applied.

Hernandez v. State, 599 S.W.2d 614, 617 (Tex. Crim. App. 1980) (op. on reh'g). When an

exhibit contains both admissible and inadmissible evidence, the objection must

specifically refer to the challenged material to apprise the trial court of the precise

objection. Sonnier v. State, 913 S.W.2d 511, 518 (Tex. Crim. App. 1995). The trial court

should never be required to sift through challenged evidenced to segregate admissible

evidence from excludable evidence. Jones v. State, 843 S.W.2d 487, 492 (Tex. Crim. App.


Segrest v. State                                                                     Page 7
1992), abrogated on other grounds by Maxwell v. State, 48 S.W.3d 196 (Tex. Crim. App.

2001). In those instances where an exhibit contains both admissible and inadmissible

evidence, a trial court may "safely admit it all or exclude it all, and the losing party, no

matter who he is, will be made to suffer on appeal the consequences of his insufficiently

specific offer or objection." Id.; In re M.P., 220 S.W.3d 99, 114 (Tex. App.—Waco 2007,

pet. denied).

        Accordingly, Segrest has preserved nothing for our review under this issue, and

his third issue is, therefore, overruled.

CONCLUSION

        Having overruled each issue on appeal, we affirm the trial court’s judgment.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 20, 2014
Do not publish
[CRPM]




Segrest v. State                                                                      Page 8